DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian R. Blum on 4/20/2022.

The application has been amended as follows: 

Claim 6 has been replaced with --A method for producing a MEMS transducer, the method comprising: 									producing a MEMS substrate to form a plurality of diaphragms in a substrate, the plurality of diaphragms being formed by forming a piezoelectric material layer on one surface of the substrate and thereafter by forming openings in the substrate from another surface of the substrate;										performing alignment between the MEMS substrate and an electronic circuit substrate by using at least one of the plurality of diaphragms as an alignment diaphragm; and 										bonding together the MEMS substrate and the electronic circuit substrate; 	removing the piezoelectric material layer located on the alignment diaphragm, wherein, when bonding together the MEMS substrate and the electronic circuit substrate, the alignment is performed by using infrared radiation that passes through the alignment diaphragm from which the piezoelectric material layer is removed, the alignment being performed based on the alignment diaphragm and an alignment item provided in advance on the electronic circuit substrate.--.

Claim 7 has been replaced with --A method for producing a MEMS transducer, the method comprising: 									producing a MEMS substrate to form a plurality of diaphragms in a substrate, the plurality of diaphragms being formed by forming a piezoelectric material layer on one surface of the substrate and thereafter by forming openings in the substrate from another surface of the substrate; 									performing alignment between the MEMS substrate and an electronic circuit substrate by using at least one of the plurality of diaphragms as an alignment diaphragm; and 										bonding together the MEMS substrate and the electronic circuit substrate; 	forming the alignment diaphragm on a scribe line used for singulation of the MEMS substrate, when producing the MEMS substrate, wherein, when bonding together the MEMS substrate and the electronic circuit substrate, the alignment is performed based on the alignment diaphragm and an alignment item provided in advance on the electronic circuit substrate.--.

Claims 8-13; previously withdrawn claims 8-13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 1, 6 and 7, specifically the prior art fails to disclose or render obvious the claimed limitations including “creating an observation window by destroying and removing the alignment diaphragm, wherein, when performing the alignment between the MEMS substrate and the electronic circuit substrate, the alignment is performed based on the observation window and an alignment item provided in advance on the electronic circuit substrate”, as claimed in independent claim 1, “removing the piezoelectric material layer located on the alignment diaphragm, wherein, when bonding together the MEMS substrate and the electronic circuit substrate, the alignment is performed by using infrared radiation that passes through the alignment diaphragm from which the piezoelectric material layer is removed, the alignment being performed based on the alignment diaphragm and an alignment item provided in advance on the electronic circuit substrate” , as claimed in independent claim 6 and “forming the alignment diaphragm on a scribe line used for singulation of the MEMS substrate, when producing the MEMS substrate, wherein, when bonding together the MEMS substrate and the electronic circuit substrate, the alignment is performed based on the alignment diaphragm and an alignment item provided in advance on the electronic circuit substrate”, as claimed in independent claim 7, respectively.												Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729